EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Boillot on 28 June 2022.

The application has been amended as follows: 

ABSTRACT


         Provided is a method for securing a digital document. An initial version of the digital document contains a set of data. The method comprises: [[-]] generating a link value by applying a preset function to a subset of the set of data, [[-]] allocating the link value to a target data belonging to the set of data and storing an entry comprising the target data in a secure storage unit, the target data being reachable in the secure storage unit through the link value, the secure storage unit being configured to use access rules for authorizing or denying a request initiated by a user and aiming at accessing the target data comprised in said entry, and  [[-]] generating an updated version of the digital document by removing the target data from the initial version of the digital document.



6.	(Currently Amended)  A computer-implemented method for securely accessing a digital document containing a set of data by a user, the method comprising:
- from a current version of the digital document, detecting the existence of a target data belonging to a previous version of the digital document and missing from the current version of the digital document, said current version being devoid of a link value allowing to retrieve said target data from a secure storage unit, said detecting being done only by analyzing the current version and without taking into account any additional data included in the current version compared to the previous version,
- automatically identifying, in the current version, a subset of data of said set of data, said subset containing context data related to said target data, and the subset belonging to the previous version,
- generating said link value allocated to the target data by applying a preset function to said subset of said set of data,
- generating a request by using the link value for retrieving the target data from the secure storage unit,
- providing the user with the target data only if the secure storage unit successfully checked the compliance of the request with preset access rules,
wherein said current version of the digital document encompasses both text and metadata contained in the digital document,
wherein said digital document is structured by lines and said context data is the content of a specific set of lines preceding the target data,
wherein existence of the target data belonging to the previous version is detected by applying a hash function to a part of the current version,
wherein said a part of the current version is a predefined set of lines, records or cells of the current version.

14.	(Currently Amended)  A system for securely accessing a digital document containing a set of data, the system comprising a hardware processor,
wherein the system comprises an accessor agent including instructions that, when executed by the processor, cause said accessor agent to:
- detect, from a current version of the digital document, the existence of a target data belonging to a previous version of the digital document and missing from the current version of the digital document, said current version being devoid of a link value allowing to retrieve said target data from a secure storage unit, said accessor agent detecting the existence of the target data only by analyzing the current version and without taking into account any additional data  included in the current version compared to the previous version,
- automatically identify, in the current version, a subset of data of said set of data, said subset containing context data related to said target data, and the subset belonging to the previous version,
- build said link value allocated to the target data by applying a preset function to said subset of said set of data,
wherein the system is configured to generate a request by using the link value for retrieving the target data from the secure storage unit and to forward the retrieved target data to a display device for rendering to a user,
wherein said current version of the digital document encompasses both text and metadata contained in the digital document,
wherein said digital document is structured by lines and said context data is the content of a specific set of lines preceding the target data,
wherein the accessor agent detects existence of the target data belonging to the previous version by applying a hash function to a part of the current version,
wherein said part of the current version is a predefined set of lines, records or cells of the current version.

18.	(Cancelled).

19.	(Currently Amended) The method according to claim 6 [[18]], wherein said context data is the content of all odd lines preceding the target data.


21.	(Cancelled).

22.	(Cancelled).

23.	(Cancelled).	

24.	(Currently Amended) The system according to claim 14 [[23]], wherein said context data is the content of all odd lines preceding the target data.

26.	(Cancelled).

27.	(Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.

The cited references—Griffin et al. (US 10,025,941 B1), Thomas (US 2009/0025063 A1), Thayer et al. (US 2018/0285591 A1), DeLuca et al. (US 2013/0046835 A1), and Ross et al. (US 2005/0197827 A1)—do not singly or in an obvious combination teach “wherein said current version of the digital document encompasses both text and metadata contained in the digital document,
wherein said digital document is structured by lines and said context data is the content of a specific set of lines preceding the target data,
wherein the accessor agent detects existence of the target data belonging to the previous version by applying a hash function to a part of the current version,
wherein said part of the current version is a predefined set of lines, records or cells of the current version” in combination with the remaining limitations of each respective independent claim.

Relevant prior art not cited:
Häusler et al. (US 2016/0344828 A1)—Häusler discloses unique element identifiers for the anchors are created from hash values of specified portions of content preceding, following, or surrounding an anchor (Para. 56).

Peckover (US 2013/0097085 A1)—Peckover discloses detecting sensitive fields
using a set of field definitions (Figs. 5, 6).

Grammer et al. (US 2009/0132419 A1)—Grammer discloses identifying data field
names that may include sensitive data (Fig. 2A; Para. 77, 91).

Cieslak et al. (US 10,474,836 B1)—Cieslak discloses analyzing content to
identify common field names that relate to sensitive information (Col. 9, line 62-
Col. 10, line 11).

McKay et al. (US 8,997,248 B1)—McKay discloses analyzing a data chunk for
tokens in order to discover sanitized data (Col. 8, lines 51-54).

Praveen et al. (US 2018/0285599 A1)—Praveen discloses masking sensitive
data using X’s (Fig. 1).

The relevant prior art not cited also do not singly or in an obvious combination teach the aforementioned limitations in combination with the remaining limitations of each respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeremy S Duffield/Primary Examiner, Art Unit 2498